Title: From James Madison to Robert R. Livingston, 9 December 1809
From: Madison, James
To: Livingston, Robert R.


Dear Sir,
Washington, Dec. 9, 1809
Your favor of the 25th Oct. afforded me much pleasure by the information it gave of the success with which you prosecuted your plan of enlightening your countrymen on the subject of sheep & wool, and of aiding them in the manner of increasing & improving both. I sincerely wish your example may be duly felt in all the states adapted to those objects, and I believe this is the case with all that are members of our Union. In the middle States, I have long been of opinion that we kept on our farms, too many black cattle, and too few sheep, and that a valuable revolution would be found in a reduction of the former, and augmentation of the latter. The motives to it are now greatly strengthened by the additional value given to their fleeces by the merino blood.
I have begun, & regret that I have not been able to go thro’ your tract on this subject. Interesting as it is in itself, I perceive that you make it more so by your advantageous manner of treating it. I have disposed of the copies, added to the one you were so obliging as to allot for myself, according to your directions.
Having lately rec’d from England a pamphlet on the subject of merino sheep, said to comprize what is most valuable in the numerous publications lately devoted to that investigation, I send it for your perusal. Having no other copy and not yet read this, I am obliged to offer it as a loan instead of a gift.

Our foreign affairs are so fully before the public, that I have nothing to say in addition. I beg you to accept however a copy of the communications to Congress in a form more convenient for perusal than that of the newspapers. Be pleased to accept Sir, assurances of my high esteem & friendly regards.
James Madison
